DETAILED ACTION
Claims 5-11 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 5 under Kato. In particular, the cited prior art fails to teach or render obvious wherein after the chamfering step, the chamfered portion of the wafer has a cross-sectional shape comprising: a first inclined portion continuous from a first main surface, which is one of the main surfaces of the wafer, and inclined from the first main surface; a first arc portion which is an arc-shaped portion continuous from the | first inclined portion and has a radius of curvature R1; a second inclined portion continuous from a second main surface, which is another main surface of the wafer, and inclined from the second main surface; a second arc portion which is an arc-shaped portion continuous from | the second inclined portion and has a radius of curvature R2; and an end portion which connects the first arc portion to the second arc portion and constitutes an outermost circumferential end portion of the wafer, in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer has the R1 and the R2 which are smaller than a target value range of the RI and the R2 of the wafer product, and in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion has the R1 and the R2 which are within the target value range of the R1 and the R2 of the wafer product to thus manufacture the wafer product. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713